Motion for clarification of decision dated November 21, 1973, granted, without costs, to the extent that the ..decision ■ is amended to read as follows: “. Judgment ■ reversed, ón the laws and the facts, with costs, and a new trial, limited to .the issue of damages to the plaintiff, ordered, unless defendants, within 20 days after service of the order to be entered hereon, shall stipulate to' increase the verdict to $8,000, in which event judgment, as so modified, affirmed, with costs in this court to plaintiff.’’ Herlihy,- P. J., Staley, Jr., Cooke, Sweeney and Main, JJ., concur,